Motion by respondent District Attorney to dismiss appeal granted and, insofar as taken from Appellate Division order entered August 6, 1981 which, inter alia, denied petitioner’s motion for reargument, appeal dismissed, without costs, upon the ground that said order does not finally determine the proceeding within the meaning of the Constitution; insofar as deemed taken from Appellate Division order dated May 29, 1981 which dismissed petitioner’s prohibition proceeding, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion by respondent District Attorney *1023to dismiss appeal from Appellate Division order entered August 6, 1981 which dismissed petitioner’s mandamus proceeding granted and said appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion by petitioner to consolidate the appeals and to prosecute the appeals on the original papers dismissed as academic.